Citation Nr: 1031554	
Decision Date: 08/23/10    Archive Date: 09/01/10

DOCKET NO.  07-05 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to an initial increased evaluation for bilateral 
pes planus, currently rated as 10 percent disabling.

2.  Entitlement to an initial increased evaluation for a lumbar 
strain (low back disability), currently rated as 10 percent 
disabling.  

3.  Entitlement to an increased evaluation for chondromalacia, 
right knee (right knee disability), currently rated as 10 percent 
disabling.

4.  Entitlement to an increased evaluation for chondromalacia, 
left knee (left knee disability), currently rated as 10 percent 
disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Whitehead, Associate Counsel


INTRODUCTION


The Veteran had active service from May 2001 until December 2004.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions dated in October 2005 and October 
2009 by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.

In May 2010, the Veteran testified before the undersigned 
Veterans Law Judge during a Travel Board hearing held at the RO.  
A transcript of that hearing has been associated with the claims 
file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the 
Board sincerely regrets the additional delay, it is necessary to 
ensure that there is a complete record upon which to decide the 
Veteran's claims so that he is afforded every possible 
consideration.  VA has a duty to assist claimants in obtaining 
evidence needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a) 
5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159(c) (2009).

Increased Disability Rating- Bilateral Pes Planus and Low Back 
Disabilities

Here, the Veteran has asserted that his service-connected 
bilateral pes planus and low back disabilities are more severe 
than what is reflected by the currently assigned 10 percent 
disability ratings.  During the May 2010 Travel Board hearing, 
the Veteran testified that his bilateral pes planus is manifested 
by increased pain, difficulty standing and climbing stairs, 
swelling, numbness, spasms, and limitation of his range of 
motion.  With respect to his low back disability, the Veteran 
testified that he has pain with standing, lifting, and bending; 
he also reported that he has nerve damage in his back and that he 
feels a tingling sensation in his spine.  He testified that both 
his feet and low back disabilities have resulted in problems with 
his current employment as a security guard.  Thus, the Veteran 
has essentially testified that his service-connected bilateral 
pes planus and low back disabilities have gotten worse since they 
were last examined by the VA.

In this regard, the claims file reflects that the Veteran was 
last afforded VA examinations for his bilateral pes planus in 
August 2009 and for his low back disability in December 2008.   
In light of the fact that the Veteran's most recent VA 
examinations occurred in August 2009 and December 2008, 
respectively, and his assertions as to the increased severity of 
his bilateral pes planus and low back disabilities, the Board 
finds that additional examinations are warranted.  See Olsen v. 
Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  In addition, the duty to 
assist requires a medical examination when such examination is 
necessary to make a decision on a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159(c)(4).

Additionally, the Veteran testified during the May 2010 Travel 
Board hearing that he has recently received treatment for his 
bilateral pes planus and low back disabilities at a VA medical 
facility.  The most recent VA medical treatment records 
associated with the claims file are dated in May 2009.  As there 
are no VA medical treatment records dated after May 2009 
associated with the evidence of record arrangements should be 
undertaken to obtain all additional VA records.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(c), (d).  

The Veteran also testified during the May 2010 hearing that he 
had additional evidence with regards to his bilateral pes planus 
and low back disability claims.  Specifically, the Veteran 
indicated that he had private records showing that he received 
massage therapy to treat his feet and low back, along with 
documentation of the days he missed from work due to his 
disabilities.  While the claims file includes a statement 
indicating that the Veteran wished to waive the RO's original 
consideration of any additional evidence submitted, it is unclear 
whether the Veteran wished to submit this additional evidence in 
support of his claims.  Thus, the Veteran should be given an 
opportunity to submit this evidence if he so desires.    

Increased Disability Ratings- Right Knee and Left Knee 
Disabilities

In regard to the Veteran's claims for an increased disability 
rating for his right knee and left knee disabilities, the record 
reflects that these issues were first adjudicated in an October 
2009 rating decision, at which time the RO assigned 10 percent 
disability ratings for each respective knee disability.  
Subsequently, during the May 2010 Travel Board hearing, the 
Veteran essentially conveyed his disagreement with the RO's 
October 2009 decision to assign 10 percent disability ratings for 
each knee.  The Veteran went on to testify as to the severity of 
his knee disabilities, thus essentially asserting that his knee 
disabilities warrant disability ratings in excess of 10 percent.  
Insofar as the Veteran's May 2010 testimony conveyed 
dissatisfaction with the RO's October 2009 decision, the Board 
finds that this testimony constituted a notice of disagreement 
(NOD) with the October 2009 rating action.  See 38 C.F.R. §§ 
20.201.  In making this determination, the Board points out that 
in a recent decision, Ortiz v. Shinseki, 23 Vet. App. 353 (2010), 
the United States Court of Appeals for Veteran's Claims (Court) 
stated that, "no procedural requirement in the adjudication of 
Veterans benefits is less burdensome than the NOD ... finding 
that a statement constitutes an NOD merely requires finding 
"terms that can be reasonably construed as a desire for 
appellate review.'"  Ortiz v. Principi, 23 Vet. App. 353, 358 
(2010) (citing Gallegos v. Principi, 283 F.3d 1309, 1314 (Fed. 
Cir. 2002)).  Here, the Veteran's May 2010 testimony as to 
severity of his knee disabilities can reasonably be construed as 
a request for appellate review, and as such, the Board finds that 
he has submitted an NOD as to these claims.  Additionally, the 
Board finds that the Veteran's May 2010 NOD was timely filed.  
See 38 C.F.R. §§ 20.201, 20.300, 20.301(a), 20.302(a).  However, 
it does not appear that the RO has issued a Statement of the Case 
(SOC) in response to the Veteran's May 2010 NOD.  In such cases, 
the Board is required to remand the issues to the RO for issuance 
of a SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall provide the Veteran and 
his representative with a Statement of the 
Case addressing the issue of increased 
evaluations for the Veteran's service-
connected right knee and left knee 
disabilities. The Veteran should be notified 
of the time limit within which an adequate 
substantive appeal must be filed in order to 
perfect an appeal of the issues.  Thereafter, 
the issues are to be returned to the Board 
following appropriate appellate procedures.  

2.  The RO/AMC shall obtain copies of records 
pertaining to any relevant VA treatment the 
Veteran has received since May 2009 following 
the procedures set forth in 38 C.F.R. § 
3.159.  The evidence obtained, if any, should 
be associated with the claims file.

3.  Thereafter, the RO/AMC shall schedule the 
Veteran for a VA examination to determine the 
current nature and severity of his bilateral 
pes planus.  The claims file, to include a 
copy of this Remand, should be reviewed and 
that review should be indicated in the 
examination report.  All testing deemed 
necessary should be undertaken.  

The examiner is asked to conduct a full 
clinical evaluation of the symptomatology of 
the Veteran's feet, and indicate whether any 
of the following findings are present:  
weight bearing line being over or medial to 
the great toe; inward bowing of the "tendo 
Achilles"; pain on manipulation and use of 
the feet; objective evidence of marked 
deformity (pronation, abduction, etc.); pain 
on manipulation and use accentuated; 
indication of swelling on use; characteristic 
callosities; marked pronation; extreme 
tenderness of the plantar surfaces of the 
feet; marked inward displacement; and severe 
spasm of the "tendo Achilles" on 
manipulation, not improved by orthopedic 
shoes or appliances.

The examiner should also review pertinent 
aspects of the Veteran's medical and 
employment history, and comment on the 
effects of the bilateral foot disability upon 
his ordinary activity and the effect, if any, 
on his current level of occupational 
impairment.  An opinion should be provided 
concerning the impact of this disability on 
the Veteran's ability to work, to include 
whether the disability is productive of 
severe economic inadaptability.  A complete 
rationale for all opinions expressed must be 
provided.

4.  With respect to the low back disability, 
the RO/AMC shall schedule the Veteran for an 
appropriate VA examination to determine the 
nature, extent, frequency and severity of any 
orthopedic and neurologic impairment related 
to the Veteran's low back disability.  The 
claims file, to include a copy of this 
Remand, should be made available to and 
reviewed by the examiner.

The examiner is asked to identify all back 
orthopedic pathology found to be present.  
The examiner should conduct all indicated 
tests and studies, to include range of motion 
studies expressed in degrees and in relation 
to normal range of motion, and should 
describe any pain, weakened movement, excess 
fatigability, and incoordination present.  To 
the extent possible, the examiner should 
express any functional loss in terms of 
additional degrees of limited motion of the 
Veteran's back.  

In addition, if possible, the examiner should 
state whether the back disability has been 
productive of any incapacitating episodes, 
which are defined as periods of acute signs 
and symptoms that require bed rest prescribed 
by a physician or treatment by a physician, 
and if so, the frequency and duration of 
those episodes.  

Further, the examiner should also discuss the 
nature and severity of any right or left-
sided radiculopathy or neuropathy found to be 
present.  The examiner must also state 
whether the Veteran has bowel or bladder 
problems related to his low back disability.

The examiner must also indicate the impact 
the Veteran's low back disability has on his 
ability to secure or follow a substantially 
gainful occupation.

All findings and conclusions should be set 
forth in a legible report.

5.  After completion of the foregoing and all 
notice and assistance requirements, the 
RO/AMC should readjudicate the claims for 
increased evaluations for bilateral pes 
planus and a low back disability.  If any 
determination remains adverse, the Veteran 
and his representative must be furnished a 
Supplemental Statement of the Case and be 
given an opportunity to submit written or 
other argument in response thereto.    


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


